United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20260
                          Conference Calendar



ALI REZA DADI,

                                      Petitioner-Appellant,

versus

CHRISTINE G. DAVIS; JOSEPH HARO,

                                      Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3746
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ali Reza Dadi (“Dadi”), federal prisoner number 59270-079,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition for writ of habeas corpus as a successive or time-barred

28 U.S.C. § 2255 motion.    Dadi argues for the first time on

appeal that his petition was erroneously construed and

erroneously transferred because he was challenging an INS

detainer, not his convictions or sentence.      Dadi also argues for

the first time on appeal that the district court judge should

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20260
                                 -2-

have recused himself.    This court will consider an issue that is

raised for the first time on appeal only if the issue “presents a

purely legal question and failure to address it would result in

grave injustice.”    Kelly v. Foti, 77 F.3d 819, 822 (5th Cir.

1996).    Because no grave injustice would result from declining to

consider Dadi’s arguments and the recusal issue is not purely a

legal question, the court will not consider the issues raised by

Dadi.    See id.

     As there is no argument properly before this court, the

appeal is frivolous and is dismissed as such.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.